Dykman, J.
This action was commenced to recover for damage resulting to the plaintiff from an injury inflicted by the horses and car of the defendant. The action is based upon the negligence of the defendant, and the testimony upon the trial was quite contradictory. The jury rendered a verdict for the defendant, and the plaintiff has appealed from the judgment entered thereon. The verdict is fully sustained by the evidence, and we cannot interfere upon the questions of fact involved after the verdict of the jury. At the close of the charge of the trial judge several abstract principles were submitted to him with a request to charge them as they were read. All the principles involved which were applicable to the case had been charged by the judge, and he declined to make any further charge. No error can be predicated upon such refusal, and therefore the exceptions are unavailing. The judgment and order denying a motion for anew trial should be affirmed, with costs. All concur.